Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 15 will now read as:
A method for producing an infiltrated film according to claim 7, comprising the following steps:
obtaining a porous film of polymer B; and
infiltrating polymer A into the porous film of polymer B.

Claim 21 will now read as:
A method for producing an infiltrated film according to claim 15, wherein
infiltrating polymer A into the porous film of  polymer B further comprises
	infiltrating macromonomer precursors for polymer A into the porous film of polymer B; and
macromonomer precursors to form polymer A on the porous film of polymer B.

Response to Amendment

	Currently, the pending Claims are 1-3, 5-11, 13-17, 21-24. The examined Claims are 1-3, 5-11, 13-17, 21-24, with Claims 1-2, 13-17 being amended herein, and Claims 21-24 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous objections of record, rejections of record under 35 U.S.C. 101, rejections of record under 35 U.S.C. 112(a), and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has amended independent Claim 1 to explicitly require that the reinforcing filler C comprises a mixture of at least one nanocellulose and at least one material selected from the group consisting of chitin, chitosan, gelatin, and sericin. In addition, Applicant has further clarified the limitations of Claims 2, 13-17. Finally, Applicant newly presents Claims 21-24.
	Applicant further presents arguments, in favor of the instant Claims, versus the prior art of record (i.e. the Cavaille and Stephan references).
	In particular, Applicant argues that the prior art of record (i.e. the Cavaille and Stephan references) neither teaches nor suggests a reinforcing filler, utilized in the context disclosed in Claim 1, which comprises at least one nanocellulose and at least one material selected from the group consisting of chitin, chitosan, gelatin, and sericin (Page 8 of Remarks). Applicant argues that while Stephan 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn. 

Allowable Subject Matter

Claims 1-3, 5-11, 13-17, 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to independent Claim 1 are Cavaille et al. (US 2006/0102869), Oliver et al. (US 5,639,573), Yamamoto et al. (US 2012/0329894), Nakamura et al. (US 2014/0227605), and Stephan et al. (“Chitin-Incorporated Poly(ethylene oxide)-Based Nanocomposite Electrolytes for Lithium Batteries”).

Cavaille teaches an ionically conductive material for use in an electrochemical generator (Abstract). Cavaille teaches that the material comprises a polymer (“polymer A”), wherein the polymer -5 and 10-3 S/cm,” as readily outlined by Applicant at, for example, [0048]-[0049] and [0054] of Applicant’s own PG Pub.) ([0039], [0069]). Cavaille teaches that the ionic species is, for example, an alkaline or alkaline earth metal salt ([0028]). Cavaille teaches that the reinforcing filler is, for example, a cellulosic material ([0015]-[0016]).
Oliver teaches an ionically conductive material for use in an electrochemical generator (Abstract). Oliver teaches that the material comprises a first polymer, a second polymer, and an ionic species (col. 2 lines 58-67, col. 3 line 44 to col. 4 line 9). Oliver teaches that the first polymer is, for example, polypropylene (col. 3 lines 46-50, col. 4 line 66). Oliver teaches that the second polymer is, for example, polyethylene oxide (col. 4 lines 1-5). Oliver teaches that the first polymer (i.e. polypropylene) complements the second polymer (i.e. polyethylene oxide) insofar as the first polymer enhances the mechanical integrity/strength of the overall ionically conductive material such that electrode shorting is reduced or eliminated altogether (col. 3 lines 13-16, col. 3 lines 58-67).
Yamamoto teaches a film separator for a battery, wherein the separator comprises polypropylene therein as a main component (Title, Abstract). Yamamoto teaches that when a polypropylene based film exhibits too low of a storage modulus (e.g. less than 350 MPa), detrimental wrinkles may form due to stretching of the polypropylene ([0041]). Conversely, Yamamoto teaches that when a polypropylene based film exhibits too high of a storage modulus (e.g. 2000 MPa or greater), flexibility and handling characteristics are diminished ([0041]). Accordingly, Yamamoto teaches that a storage modulus within the range of 450 MPa to 1000 MPa is specifically preferably ([0041]).
Nakamura teaches a polyolefin film comprising a cellulose nanofiber therein (Abstract, [0032]). Nakamura teaches that the polyolefin film is, for example, a battery separator ([0032]). Nakamura teaches that cellulose nanofiber, specifically, has a high uniform dispersibility with a polyolefin, can be 
Stephan teaches the incorporation of chitin into polyethylene oxide as a filler material (Abstract). Stephan teaches that when chitin is incorporated into polyethylene oxide as a filler material, the ionic conductivity of the polyethylene oxide is enhanced (Abstract, Conclusion). Furthermore, Stephan teaches that the lithium transference number of the polyethylene oxide is increased upon chitin addition (Abstract, Conclusion).

However, and regardless of the presence of the instantly claimed polymers A and B, independent Claim 1 requires that the ionically conductive material comprises a reinforcing filler C, wherein the reinforcing filler comprises a mixture of at least one nanocellulose and at least one material selected from the group consisting of chitin, chitosan, gelatin, and sericin. 

While Stephan discloses the use of chitin, Stephan neither teaches nor suggests a specific combination of said chitin and at least one nanocellulose. Similarly, while Cavaille teaches a reinforcing agent which is either a cellulosic material or a chitin, Cavaille neither teaches nor suggests a reinforcing agent which is a combination of said cellulosic material and said chitin. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729                                                                                                                                                                                          
/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729